141 Ga. App. 424 (1977)
233 S.E.2d 499
ALLIED LEASING CORPORATION et al.
v.
MURPHY.
53422.
Court of Appeals of Georgia.
Argued February 3, 1977.
Decided February 25, 1977.
Jerry L. Stepp, for appellants.
Webb, Parker, Young & Ferguson, Thomas L. Murphy, for appellee.
STOLZ, Judge.
An agreement, whereby a forty-acre tract of California real estate was sold with the guarantee that the sellers would resell the realty in one year for twice the plaintiff's purchase price, was a "security," defined by the Georgia Securities Act of 1957, § 1(i) (Ga. L. 1957, pp. 134, 136; Code Ann. § 97-102 (i) as, inter alia, "any ... investment contract, ... (or) beneficial interest in title to property, ..." The above transaction falls within the framework of one or more, or a combination, of the four tests for the existence of securities recognized in Jaciewicki v. Gordarl Associates, 132 Ga. App. 888, 891 (209 SE2d 693) (1975).
Accordingly, the trial judge did not err in granting the plaintiff buyer's motion for summary judgment in his action against the defendant sellers for damages for the sale of the above security, which was unregistered.
Judgment affirmed. Quillian, P. J., and Shulman, J., concur.